Citation Nr: 1535679	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

2. Entitlement to service connection for a mental illness for the purpose of establishing eligibility to treatment.  


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2002 and from January 2003 to January 2004.  His character of service from July 1999 to July 2002 was honorable and his character of service from January 2003 to January 2004 was under honorable conditions (general).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has also reviewed additional records in the Veteran's Virtual VA and VBMS (Veterans Benefits Management System) folders.

The Veteran testified at a hearing before the Board in February 2014.  A transcript of the hearing testimony is in the claims file (see records associated with Virtual VA).  

The issue of service connection for an acquired psychiatric disorder to include anxiety and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A mental illness is not shown to have developed within two years of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for a mental illness for the purpose of establishing eligibility to treatment pursuant to the provisions of 38 U.S.C.A. 
§ 1702 have not been met.  38 U.S.C.A. §§ 1702, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.384 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2011 of his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  As for the criteria necessary to determine entitlement to service connection for a mental illness for the purpose of establishing eligibility to treatment under the provisions of 38 U.S.C.A. § 1702, the Board notes that the Veteran is represented and testified that he was diagnosed with a psychiatric disorder in 2011.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary to prevail on this claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice on this particular issue would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim of service connection for a mental illness for the purpose of establishing eligibility to treatment.  Service treatment records, post-service treatment records , identified and relevant private treatment records, claims submissions, hearing testimony, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

During the February 2014 Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


Analysis

For purposes of VA treatment, under 38 U.S.C.A. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  

38 U.S.C.A. § 1702(b) was added via Public Law 110-181, and provides that any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service and before the end of the two-year period beginning on the last day of the Persian Gulf War.  

VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  In this regard, under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  

The Veteran's DD 214 forms show that served during the Persian Gulf War, and that he exited service in January 2004.   The evidence does not support a finding that a mental illness developed within two years of discharge.  Rather, the Veteran testified that he was diagnosed with a psychiatric disorder in 2011.  VA treatment records in August 2009 show that the Veteran denied having depression and anxiety.  In August 2010 he was diagnosed with anxiety and depression.  Subsequent private treatment records from December 2011 to April 2012 also show diagnoses of mood disorder, substance induced psychotic disorder with delusions, and panic disorder.  

It is noteworthy that the issue of entitlement to service connection for an acquired psychiatric disorder for compensation benefits is being remanded for additional development, however, even if this issue is granted, service connection on a presumptive basis for a mental illness for the purpose of establishing eligibility to treatment would not be warranted under 38 U.S.C.A. § 1702 for the reasons discussed herein.  The issues are not inextricably intertwined because the outcome of the claim of service connection for a psychiatric disorder on direct basis for compensation purposes will not impact the finding with regard to the claim of presumptive service connection for a mental illness for the purpose of establishing eligibility to treatment under 38 U.S.C.A. § 1702.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of service connection for a mental illness for the purpose of establishing eligibility to treatment that doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 3.102. 


ORDER

Service connection for a mental illness for the purpose of establishing eligibility to treatment is denied.  





REMAND

As discussed above, the evidence shows that the Veteran has multiple diagnoses of a psychiatric disorder to include depression, anxiety, mood disorder, substance induced psychotic disorder with delusions, and panic disorder.  He contends that he did not have a psychiatric disorder until his second period of service when he was "stop lossed" and his active service was extended, at which time he engaged in substance abuse.  See April 2012 private psychiatric evaluation.  As a consequence of his actions he was humiliated when he received an Article 15 which was displayed in public.  Id.  In February 2014 the Veteran testified that he was separated from his second period of service due to drug abuse.  He claimed that self-medication and substance abuse was a symptom of his psychiatric disorder.  Moreover he contended his behavior during his second period of service was distinct from his first period of service, specifically regarding his physical training, overall appearance, and sense of detachment.  

The filed does not include a complete set of service personnel records from both the first and second period of service.  Under the duty to assist these records should be obtained as they are pertinent to the issue on appeal given the Veteran's statements and testimony that there were significant behavioral changes between his first period of service and his second period of service.  Further, on remand, a copy of the Veteran's March 2012 notice of disagreement also should be associated with the record.  

Lastly after the service personnel records are obtained, the Veteran should be afforded a VA examination to determine whether his current psychiatric disorder is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (holding that an examination is necessary where the record indicates that there may be a nexus between a current disability or symptoms and active service).  This a "low threshold." Id. 

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and his attorney should be notified.

2. Contact the National Personnel Records Center and any other appropriate repository of records and obtain complete copies of the Veteran's service personnel records from July 1999 to July 2002 and January 2003 to January 2004.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and his attorney should be notified.

3. Associate with the record a copy of the Veteran's March 2012 notice of disagreement with the July 2011 rating decision currently on appeal.

4. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his psychiatric disorder.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Reconcile the Veteran's various psychiatric diagnoses during the appeal period.  In doing so the examiner should consider that the Veteran's psychiatric disorder has been variously diagnosed including as anxiety, depression, mood disorder, and panic disorder.

b.) For each identified psychiatric disorder  the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner is asked to review the Veteran's service personnel records and address his contentions that his behavior during his second period of service significantly differed from his first period of service as he was more detached and less reliable.  The examiner also should consider the Veteran's contention that he was humiliated when his Article 15 was publically displayed.  

c.) If, and only if, the VA examiner finds that the Veteran has a psychiatric disorder related to service he or she should opine as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran has an alcohol or substance abuse disorder that is secondary to such psychiatric disorder.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


